EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jeffrey Karceski on 15 and 17 March 2022.

On pages 2-4 of the amendment received 28 February 2022, regarding claims 1, 3 and 9-12:
REPLACE 
“1. (Currently Amended) A robot comprising: 
a wrist including a plurality of wrist joints; 
a plurality of basic joints configured to determine the position of the wrist in a three- dimensional space; 
a motor configured to drive each wrist joint; 
a current detector configured to detect current supplied to each motor; and 
a torque estimator configured to estimate torque of each wrist joint about the axis line based on the detected current, 
wherein only the basic joints are provided with torque sensors configured to detect torque of the basic joints about axis lines.” 
WITH 
-- 1. (Currently Amended) A robot comprising:
	a wrist including a plurality of wrist joints;
a motor configured to drive each wrist joint;
and

	a first controlled configured to
		, and
		
	wherein only the basic joints are provided with torque sensors configured to detect torque of the basic joints about axis lines. --

REPLACE 
“3. (Previously Presented) The robot according to claim 1, further comprising a controller configured to operate, when torque generated about the axis line of each basic joint by external force is detected by each torque sensor, each basic joint in a direction identical to the direction of the detected torque.” 
WITH 
-- 3. (Currently Amended) The robot according to claim 1, wherein, when the torque generated about the axis line of each basic joint by external force is detected by each torque sensor, the first controller is configured to operate each basic joint in a direction identical to the direction of the detected torque. --

REPLACE 
“9. (Currently Amended) A robot system comprising:
	a robot comprising:

a plurality of basic joints configured to determine the position of the wrist in a three-dimensional space,
wherein only the basic joints are provided with torque sensors configured to detect torque of the basic joints about axis lines; and
	a controller configured to control the robot, 
wherein outline shape information of the robot is stored in the controller, and
	the controller restricts a motion range of at least one of the basic joints and the wrist joints to prevent the outline of the robot from overlapping the axis line of at least one of the basic joints.” 
WITH 
-- 9. (Currently Amended) A robot system comprising:
	a robot comprising:
a wrist including a plurality of wrist joints, [[and]]
a plurality of basic joints configured to determine the position of the wrist in a three-dimensional space, and
a first controller configured to operate each basic joint,
wherein only the basic joints are provided with torque sensors configured to detect torque of the basic joints about axis lines; and
	a second controller configured to control the robot, 
wherein outline shape information of the robot is stored in the second controller, and
	wherein the second controller restricts a motion range of at least one of the basic joints and the wrist joints to prevent the outline of the robot from overlapping the axis line of at least one of the basic joints. --

REPLACE 
“10. (Currently Amended) A robot system comprising: 
the robot according to claim 1; and 
a controller configured to control the robot, 
wherein a limiter restricts a motion range of at least one of the basic joints and the wrist joints to prevent an outline of the robot from overlapping the axis line of at least one of the basic joints.” 
WITH 
-- 10. (Currently Amended) A robot system comprising:
	the robot according to claim 1; and
	a second controller configured to control the robot,
	wherein a limiter restricts a motion range of at least one of the basic joints and the wrist joints to prevent an outline of the robot from overlapping the axis line of at least one of the basic joints. --

REPLACE 
“11. (Previously Presented) The robot system according to claim 9, wherein 
a tool is attached to a tip of each wrist joint, 
outline shape information of the tool is stored in the control unit, and 
the controller restricts a motion range of at least one of the basic joints and the wrist joints to prevent the outline of the tool from overlapping the axis line of at least one of the basic joints.” 
WITH 
-- 11. (Currently Amended) The robot system according to claim 9, wherein
	a tool is attached to a tip of each wrist joint,
	outline shape information of the tool is stored in the second controller, and
	the second controller restricts a motion range of at least one of the basic joints and the wrist joints to prevent the outline of the tool from overlapping the axis line of at least one of the basic joints. --

REPLACE 
“12. (Previously Presented) The robot system according to claim 10, wherein 
a tool is attached to a tip of each wrist joint, 
outline shape information of the tool is stored in the control unit, and 
the controller restricts a motion range of at least one of the basic joints and the wrist joints to prevent the outline of the tool from overlapping the axis line of at least one of the basic joints.” 
WITH 
-- 12. (Currently Amended) The robot system according to claim 10, wherein
	a tool is attached to a tip of each wrist joint,
	outline shape information of the tool is stored in the second controller, and
	the second controller restricts a motion range of at least one of the basic joints and the wrist joints to prevent the outline of the tool from overlapping the axis line of at least one of the basic joints. --


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/
Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664